Citation Nr: 1741586	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-36 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for status post umbilical hernia and diastasis recti surgery (residuals of abdominal surgery).

2. Entitlement to an initial compensable rating for abdominal scars, status post umbilical hernia repair and hysterectomy (abdominal scar). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2008 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for status post umbilical hernia and diastasis recti surgery, with residual keloid scar and pain, and assigned a noncompensable initial rating.  The RO also awarded a separate noncompensable initial rating for abdominal scars (umbilical hernia repair scar and hysterectomy scar).

Per the Veteran's request, a Board videoconference hearing before a Veterans Law Judge was scheduled for November 2016, but she did not report to the hearing.  Because she has not provided any reason for such failure to report and has not submitted a request for postponement, the Board deems her hearing request withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized this claim as reflected on the title page.

In December 2016, during the pendency of this appeal, the Veteran submitted Form VA 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The RO denied the Veteran's claim of entitlement to a TDIU in a March 2017 rating decision.  Aside from the Veteran herself initiating a claim of entitlement to a TDIU, a TDIU claim is also part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran had clearly raised the issue of unemployability subsequent to the RO's denial of TDIU in March 2017, the Board has jurisdiction of the derivative TDIU claim.

The issue of entitlement to a compensable initial rating for residuals of abdominal surgery is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's abdominal scars, status post umbilical hernia and diastasis recti surgery, present as one contiguous scar manifested by competent and credible reports of pain.

2. From October 16, 2016, the Veteran's service-connected PTSD has rendered her unable to obtain and maintain substantially gainful employment consistent with her educational and occupational background.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for an initial 10 percent rating, but no higher, for a painful abdominal scar, as a manifestation of status post umbilical hernia and diastasis recti surgery, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).

2. From October 16, 2016, but no earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




Increased Initial Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for an Abdominal Scar - Analysis

The RO assigned a noncompensable initial rating for the Veteran's abdominal scar under 38 C.F.R. § 4.118, DC 7805.  She contends that a higher rating is warranted.  

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

As an initial matter, the Board notes that the Veteran's hysterectomy and umbilical hernia repair scars appear contiguous.  See May 2015 VA examination report.  Thus, these abdominal scars will be treated as a single scar for rating purposes.  

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the abdominal scar is not located on the head, face, or neck.  38 C.F.R. § 4.118. 

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Board finds that, for the entire initial rating period, the Veteran's abdominal scar has been manifested by pain.  Though the May 2015 VA examiner stated that the Veteran's abdominal scar was not painful, the Veteran's reports of a painful abdominal scar are well-documented in the November 2011 VA examination report, October 2012 notice of disagreement, October 2013 statement, and throughout her service and VA treatment records.  Indeed, the Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar, because this requires only personal knowledge as it comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board does not doubt the credibility of her statements.  For these reasons, the Board finds the weight of the evidence indicates that the abdominal scar has been manifested by pain for the entire initial rating period.  Therefore, the criteria for a separate initial rating of 10 percent, but no higher, under DC 7804 for a painful scar for the entire rating period is warranted.  38 C.F.R. §§ 4.3, 4.7. 

The Board however finds that a higher rating in excess of 10 percent for the abdominal scar is not warranted for any part of the initial rating period.  The May 2015 VA examination report indicates that the scar is not more than 144 square inches in area or deep; therefore, a compensable rating is also not warranted under DCs 7801 and 7802.  Finally, the evidence of record, including the May 2015 VA examination report, does not indicate the scar is productive of limitation of function; therefore, a compensable rating is not warranted under DC 7805.

After considering all of the applicable diagnostic codes, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of 10 percent rating, but no higher, for the painful abdominal scar.  

Finally, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   

The Veteran has met the percentage requirements in this case as of September 28, 2016.  She is in receipt of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (rated 70 percent disabling from September 28, 2016); a hysterectomy (rated 30 percent disabling from February 18, 2015); lumbar strain (rated 10 percent disabling from January 5, 2012); tinnitus (rated 10 percent disabling from January 5, 2012); asthma (rated 10 percent disabling from January 5, 2012); abdominal scar (rated 10 percent disabling from January 5, 2012); residuals of abdominal surgery (rated 0 percent disabling from January 5, 2012); status post LEEP surgery secondary to cervical dysplasia (rated 0 percent disabling from January 5, 2012); status post right breast epidermoid inclusion cyst excision surgery with scar (rated 0 percent disabling from January 5, 2012); scar, right breast (rated 0 percent disabling from January 5, 2012); and right knee patella femoral pain syndrome (rated 10 percent disabling from January 5, 2012, and 0 percent disabling from March 27, 2013).

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that her disability makes it difficult for her to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that she is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's DD-214 indicates that she served in the United States Army for approximately four years.  Her military occupational specialties were food service operations (cook) and IT specialist.

The Veteran was afforded a VA PTSD examination in October 2016.  She was diagnosed with PTSD with dissociative features and major depressive disorder with psychotic features and intermittent suicidal ideations.  She had one near-suicide attempt that precipitated inpatient hospitalization.  The Veteran reported having auditory and visual hallucinations.  She felt hopeless and helpless, had crying spells, felt estranged from others, diminished interest in venturing outside the home, chronic sleep impairment and fatigue, and became easily overwhelmed by "little things."  The VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  She also had symptoms of mild memory loss, disturbances in motivation and mood, inability to establish and maintain effective relationships, suicidal ideations, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

In December 2016, the Veteran submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  She stated that her disability affected full-time employment from January 19, 2016 and she last worked full-time on August 15, 2016.  After service, she was in school for nearly two years and then worked for the same employer for approximately three years.  She reported that she had tried to obtain employment since August 2016, but had been unsuccessful.  She had a bachelor's degree in human resources, and had worked in that field since earning her degree.  The Veteran stated that she resigned from her last job because she had missed work and exhausted her vacation and medical leave.  She could not focus, was making mistakes, and had days that she could not get out of bed because of depression, fear, and back pain.

A December 2016 VA treatment record indicates that the Veteran's PTSD symptoms included chronic sleep impairment with frequent nightmares, mild auditory hallucinations, irritability and anger outbursts, anhedonia, flashbacks, intrusive thoughts, fair energy, and fair concentration.  

In January 2017, the Veteran's former employer submitted VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  They reported that the Veteran's employment ended when she resigned on October 16, 2016, but she had not actually worked since August 16, 2016.  She had performed human resources administrative duties.  

After review of all evidence of record, both lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to her service-connected disabilities for the entire period on appeal.  Importantly, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that the Veteran's psychiatric symptoms, including auditory and visual hallucinations, disturbances in motivation and mood, sleep impairment and fatigue, feelings of helplessness and hopelessness, lack of focus, depression, irritability and outbursts of anger, intrusive thoughts, and impaired concentration preclude her from obtaining and maintaining any type of substantially gainful employment, despite her college degree and prior work history.  The Veteran's service-connected PTSD has rendered her unable to obtain and maintain substantially gainful employment since October 16, 2016, when she resigned from her human resources job.  Prior to that time, she had been employed or on paid leave.  For these reasons, the Board grants a TDIU from October 16, 2016.

ORDER

An initial rating of 10 percent, but no higher, for abdominal scar, status post umbilical hernia and diastasis recti surgery, is granted, subject to the laws and regulations governing payment of monetary benefits.

From October 17, 2016, but no earlier, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Further development is necessary prior to analyzing the merits of the remaining issue on appeal.

In evaluating a disability, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's residuals of abdominal surgery are currently rated under DC 7339, for postoperative ventral hernias.  The Board finds that the Veteran may be entitled to a higher or separate rating under other diagnostic codes.  She has reported symptoms of being unable to sit up on her own, pain, and being unable to stretch due to pain.  See October 2012 notice of disagreement.  During the December 2013 VA examination, the Veteran reported being unable to sit up or do pushups.  She also reported experiencing pain in the umbilical area with sneezing and when doing sit-ups, and being unable to perform physical training, lift heavy objects, or lay on her stomach.  In order to assign a rating based on these functional limitations, additional information is necessary to ascertain the specific symptoms and degrees of any functional limitation that the Veteran is experiencing as a result of the umbilical hernia surgery and diastasis recti surgery.  The Veteran has not yet received a VA examination specifically directed at the nature and etiology of any possible muscle injuries as a residual of the umbilical hernia surgery and diastasis recti surgery.  As the evidence in this case raises this question, a remand is necessary to obtain the appropriate VA examination.

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b) (1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  

As indicated, the Veteran has reported symptoms of being unable to sit up on her own, pain, and being unable to stretch due to pain.  See October 2012 notice of disagreement.  During the December 2013 VA examination, the Veteran reported being unable to sit up or do pushups.  She also reported experiencing pain in the umbilical area with sneezing and when doing sit-ups, and being unable to perform physical training, lift heavy objects, or lay on her stomach. Arguably, the rating schedule in this instance is inadequate, as the current rating under DC 7339 and potential schedular ratings for muscle injuries may not fully contemplate all symptoms of the Veteran's residuals of abdominal surgery and related functional impairment.  Therefore, on remand, the matter is referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated VA treatment records.

2.  Ask the Veteran to identify any private medical care providers that have treated her for any residuals of her umbilical hernia and diastasis recti surgeries.  Make arrangements to obtain all records that she adequately identifies and that not have already been obtained.

3.  Then, arrange for the Veteran to undergo a VA muscle injury examination in connection with the increased rating claim for residuals of umbilical hernia and diastasis recti surgeries.  The entire claims file, to include a complete copy of this REMAND, and copies of relevant Virtual VA records, should be made available to the individual designated to examine the Veteran.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

After examining the Veteran, eliciting her medical history and reviewing her claims file, the examiner should:

(a) Provide a detailed description of the symptoms and functional impairments related to the umbilical hernia surgery and diastasis recti surgery.

(b) Clearly indicate whether the Veteran has any residual muscle injury from her umbilical hernia and diastasis recti surgeries.  If so, fully describe the nature and severity of such.  

(c)  Describe the functional limitations that the Veteran currently experiences as a result of those surgeries.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4.  Refer the issue of entitlement to an increased disability rating for residuals of umbilical hernia surgery and diastasis recti surgery to the Director of Compensation for consideration of an extraschedular evaluation.  In doing so, consider all evidence of record, including the Veteran's October 2012 notice of disagreement, and December 2013 VA examination findings.

5.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


